Citation Nr: 1647294	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	John V. Tucker, Attorney at Law


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1968 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A June 2015 Board decision denied the Veteran's claim for entitlement to service connection for a lumbar spine disability and service connection for a cervical spine disability. A July 2016 order of the United States Court of Appeals for Veterans Claims (Court) implemented a July 2016 Joint Motion for Remand (JMR), vacating and remanding the June 2015 Board decision that denied entitlement to service connection for a lumbar spine disability and service connection for a cervical spine disability. As such, the issues of entitlement to service connection for a lumbar spine disability and service connection for a cervical spine disability are again before the Board.

The Board notes at this time the Veteran is not service-connected for any disability and that his representative has raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU) even though the Veteran is not service-connected for any disability. The AOJ should take any action deemed appropriate, to include informing the Veteran that TDIU is based upon service-connected disabilities and at this time there are none. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends he is entitled to service connection for a lumbar spine disability and service connection for a cervical spine disability. In light of the points raised by the Joint Motion for Remand (JMR), and the Board review of the claims file, additional development is warranted. 

In the JMR, the parties asserted that the October 2013 VA medical opinion was inadequate as to the Veteran's claim for entitlement to service connection for a lumbar spine disability. See July 2016 JMR. The JMR, noted the October 2013 opinion was inadequate because the examiner failed to provide a rationale for the opinion, and the opinion included inconsistent statements regarding the January 10, 1969 separation examination.  Specifically, the JMR noted that the October 2013 examiner stated the Veteran's service records show on January 10, 1969 he was diagnosed with "asymmetrical facets with degenerative arthritis of the lumbar spine resulting in chronic pain and disability", then later in the opinion the examiner stated that the separation examination from January 10, 1969, did not show any spine, musculoskeletal or neurological abnormalities. The parties agreed a remand was warranted to obtain an adequate examination on the issue of whether the Veteran's lumbar spine disability was aggravated beyond the normal progression of the disability during service. As to the Veteran's claim for service connection for a cervical spine disability the JMR noted, such was inextricably intertwined with the claim for service connection for a lumbar spine disability. 

In light of the JMR's findings that the October 2013 VA opinion was inadequate, the Board finds a new VA examination and opinion is warranted. As instructed in the JMR, the new medical examination and opinion must address the issue of whether the Veteran's lumbar spine disability was aggravated beyond the normal progression of the disability during service and provide an adequate rationale for such. On remand a new VA examination and opinion is warranted. 

 In addition, the VA examination and opinion should address the Veteran's complaints regarding entitlement to service connection for a cervical spine disability, as the Veteran has claimed that such is secondary to his lumbar spine disability. The Veteran was not previously afforded a VA examination as to his cervical spine disability. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The medical evidence of record documents a multilevel degenerative discopathy associated with facet joint arthropathies and annular disc bulges with secondary varying degrees of central spinal canal stenosis and neural foraminal narrowing. See December 5, 2013 VA Cervical Spine MRI. Next, service treatment records indicate high thoracic pain with standing and in PC. See January 10, 1969 service treatment record.  Further, the Veteran has reported his upper spine pain and limitation of movement began in-service, and he is competent to report his symptoms. In light of the Veteran's service treatment records and lay statements regarding symptoms in-service and since, a VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's lumbar spine disability and the nature and etiology of his cervical spine disability. The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Is there clear and unmistakable evidence (i.e., obvious, manifest, and undebatable) that the Veteran's lumbar spine disability pre-existed his active service? (December 1968 to January 1969)

b. If yes, then was the disability clearly and unmistakably NOT aggravated (i.e. permanently worsened beyond the natural progression of the disability) by the Veteran's active service or whether it is clear and unmistakable (i.e., obvious, manifest, and undebatable) that any increase was due to the natural progress of the disability?

As to the Veteran's claim for a cervical spine disability the examiner should answer the following questions:

a. Identify all currently diagnosed cervical spine disabilities. 

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed cervical spine disability is due to or caused by his lumbar spine disability?

c. Is it at least as likely as not (a 50 percent probability or greater) that the diagnosed cervical spine disability was aggravated (i.e., permanently worsened beyond the natural progress) by the Veteran's lumbar spine disability? 

d. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed cervical spine disability, is otherwise etiologically related to active service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in-service."

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the lumbar spine disability by the Veteran's service.

The examiner must provide a complete rationale for all the findings and opinions, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The examiner's attention is invited to the Veteran's statements regarding the onset of his pain and symptoms in-service. The examiner must provide a complete rationale for all the findings and opinions.

2. Thereafter, take any additional development action deemed warranted and adjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




